EXHIBIT 10.6


OMNIBUS AMENDMENT AND WAIVER AGREEMENT


This OMNIBUS AMENDMENT AND WAIVER AGREEMENT (this “Amendment”), dated as of
March 10, 2008, is entered into by and among Caterpillar Inc. (“Caterpillar”),
Caterpillar Financial Services Corporation (“CFSC”), Caterpillar Finance
Corporation (“CFC”), Caterpillar International Finance p.l.c. (“CIF”, and
together with Caterpillar, CFSC and CFC, the “Borrowers”), the Banks and Local
Currency Banks party hereto (collectively, the “Banks”), Citibank International
plc, as the Local Currency Agent (the “Local Currency Agent”) and Citibank,
N.A., as Agent (the “Administrative Agent”) under the Credit Agreement (as
defined below), with respect to (a) the Credit Agreement and (b) the Local
Currency Addendum (as defined below).  Each capitalized term used herein and not
defined herein shall have the meaning ascribed thereto in the Credit Agreement.
 
 
PRELIMINARY STATEMENTS

 
A.    The Borrowers, the Banks, the Administrative Agent, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Japan Local Currency Agent and as Japan Local
Currency Bank, and the Local Currency Agent are parties to the Credit Agreement
(Five-Year Facility), dated as of September 21, 2006 (as amended on September
20, 2007, the “Credit Agreement”).  The Borrowers have requested that the Banks
and the Administrative Agent amend the Credit Agreement as hereinafter set
forth, and the Banks and the Administrative Agent have agreed to amend the
Credit Agreement pursuant to the terms of this Amendment.
 
B.    CFSC, CIF, the Local Currency Banks, the Local Currency Agent and the
Administrative Agent are parties to the Local Currency Addendum, dated as of
September 21, 2006 (the “Addendum”), to the Credit Agreement.  CFSC and CIF have
requested that the Local Currency Banks, the Local Currency Agent and the
Administrative Agent amend the Addendum as hereinafter set forth, and the Local
Currency Banks, the Local Currency Agent and the Administrative Agent have
agreed to amend the Addendum pursuant to the terms of this Amendment.
 
C.    CIF, being, as of the date of this Amendment,  a public limited company,
plans to re-register as a private company under section 14(6) of the Irish
Companies (Amendment) Act 1983 with the name “Caterpillar International Finance
Limited” (the “CIF Re-Registration”).  Section 14(6) of the Companies
(Amendment) Act 1983 provides that the:
 
        re-registration of a public limited company as a private company
pursuant to this Act shall not affect any rights or obligations of the company
or render defective any legal proceedings by or against the company, and any
legal proceedings which might have been continued or commenced against it in its
former status may be continued or commenced against it in its new status.
 

Therefore, the proposed re-registration of CIF as a private company does not
affect CIF’s obligations under the Credit Agreement and the Addendum. For the
avoidance of doubt, the Borrowers, the Banks, the Local Currency Agent and the
Administrative Agent have agreed to enter into this Amendment to memorialize the
proposed re-registration of CIF as a private company and its confirmation that
its obligations under the Credit Agreement and Addendum are not affected
thereby.
 
D.    Subsequent to the CIF Re-Registration, CIF proposes to transfer
substantially all of its assets (consisting primarily of loans to affiliates of
CFSC) to a wholly-owned subsidiary of CIF, Caterpillar International Finance
Luxembourg S.ar.l (“CIF Lux”), in return for the issue of certain preferred
equity certificates of CIF Lux (the “CIF Asset Transfer”).  The Borrowers have
requested that the Banks agree to irrevocably waive any Event of Default or
unmatured Event of Default that may arise under Section 6.01(c) of the Credit
Agreement as a result of the CIF Asset Transfer, and the Banks have agreed to
grant such irrevocable waiver pursuant to the terms hereof.
 
SECTION 1.  CIF Confirmation.
 
CIF confirms that it will, upon the CIF Re-Registration taking effect, remain
(a) liable for all of its obligations under the Credit Agreement and the
Addendum, and (b) a “Borrower” under the Credit Agreement, the Addendum, and the
Notes, and all references in the Credit Agreement, the Addendum and the Notes to
“Caterpillar International Finance p.l.c.” or “CIF” shall, for the avoidance of
doubt, be references to Caterpillar International Finance Limited.  CIF hereby
represents and warrants that the representations and warranties by or relating
to CIF set forth in Article IV of the Credit Agreement, as amended by this
Amendment, are true and correct on and as of the date hereof and will be true
and correct upon the CIF Re-Registration.
 
SECTION 2.  Amendments to the Addendum.  
 
Subject to the satisfaction of the condition precedent set forth in Section 6
below:
 
Section 4.03(a) of the Addendum is hereby amended and restated in its entirety
as follows:
 
    (a)    if to CIF, prior to March 25, 2008, at Caterpillar International
Finance p.l.c. (after the CIF Re-Registration, Caterpillar International Finance
Limited), 1 North Wall Quay, Dublin 1 Ireland, Attention:  Vincent Donlon,
Director (Facsimile No.  353-1-670-0546) and from and after March 25, 2008, at
2120 West End Avenue, Nashville, Tennessee 37203, Attention: David A. Kacynski,
Director (Facsimile No. 1 615 341-8596), with a copy to CFSC at its address and
telecopy number referenced in Section 8.02 of the Credit Agreement;
 
SECTION 3.  Limited Waiver.  
 
Effective as of the date hereof, subject to the satisfaction of the condition
precedent set forth in Section 6 below, the Banks hereby irrevocably waive any
Event of Default or unmatured Event of Default that would otherwise result under
Section 6.01(c) of the Credit Agreement solely as a result of the CIF Asset
Transfer.  This irrevocable waiver shall not be deemed to constitute a waiver of
any other Event of Default or unmatured Event of Default, any future breach of
the Credit Agreement, or any future breach of the other agreements, documents
and instruments delivered in connection with the Credit Agreement.  The
agreement to the terms hereof by any of the Banks, the Administrative Agent or
the Local Currency Agent shall not establish a custom or course of dealing among
the Administrative Agent, the Local Currency Agent, any Bank or any Borrower.
 
SECTION 4.  Further Assurances.  
 
CIF and each of the other Borrowers shall execute such other documents or
instruments as may be reasonably requested by the Administrative Agent, the
Local Currency Agent or any of the Banks in connection with this Amendment, the
CIF Asset Transfer and the CIF Re-Registration.  Without limiting the generality
of the foregoing, the Borrowers agree that within ten (10) Business Days after
the CIF Re-Registration, CIF will deliver to the Administrative Agent an opinion
from Irish counsel for CIF, substantially in the form attached hereto as Exhibit
A, that the CIF Re-Registration has become effective under Irish law.
 
SECTION 5.  Reaffirmation of CFSC Guaranty.  
 
CFSC hereby reaffirms all of its obligations under Article IX of the Credit
Agreement and acknowledges and agrees that such obligations remain in full force
and effect and are hereby ratified, reaffirmed and confirmed.
 
SECTION 6.  Conditions Precedent.  
 
This Amendment shall be deemed effective as of the date hereof upon the
Administrative Agent having received duly executed copies of this Amendment from
each Borrower, the Majority Banks and the Majority Local Currency Banks,
provided that this Amendment shall cease to be effective if the CIF
Re-Registration has not occurred by April 30, 2008.  The Administrative Agent
shall notify the Borrowers within two (2) Business Days after the date that the
Administrative Agent receives the requisite duly executed copies of this
Amendment from the Majority Banks and the Majority Local Currency Banks.
 
SECTION 7.  Covenants, Representations and Warranties of the Borrowers.
 
7.1    Upon the effectiveness of this Amendment, each Borrower hereby reaffirms
all covenants, representations and warranties made by it in the Credit
Agreement, as amended hereby and giving effect to that certain Waiver to Credit
Agreement (Five Year Facility), dated as of November 26, 2007, among the
Borrowers, the Banks, the Administrative Agent, The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Japan Local Currency Agent and as Japan Local Currency Bank, and
the Local Currency Agent (the “Waiver”), and agrees that all such covenants,
representations and warranties shall be deemed to have been re-made as of the
effective date of this Amendment.
 
7.2    Each Borrower hereby represents and warrants that (a) this Amendment
constitutes a legal, valid and binding obligation of such Borrower, enforceable
against such Borrower in accordance with its terms, except as enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting creditor’s rights generally
and by the effect of general principles of equity and (b) upon the effectiveness
of this Amendment, no Event of Default shall exist with respect to such Borrower
and no event shall exist which, with the giving of notice, the lapse of time or
both, would constitute an Event of Default with respect to such Borrower except,
in both cases, for those Events of Default, either matured or unmatured, as
described in the Waiver.
 
SECTION 8. Reference to and Effect on the Credit Agreement.
 
8.1    Upon the effectiveness of this Amendment, each reference in (a) the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import shall mean and be a reference to the Credit Agreement, as amended
hereby, and each reference to the Credit Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended
hereby and (b) the Addendum to “this Addendum”, “hereunder”, “hereof”, “herein”
or words of like import shall mean and be a reference to the Addendum, as
amended hereby, and each reference to the Addendum in any other document,
instrument or agreement executed and/or delivered in connection with the
Addendum shall mean and be a reference to the Addendum as amended hereby
 
8.2    Except as specifically amended or waived above, the Credit Agreement, the
Addendum, the Notes and all other documents, instruments and agreements executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified and confirmed.
 
8.3    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any party under the Credit
Agreement, the Addendum, the Notes or any other document, instrument or
agreement executed in connection therewith, nor constitute a waiver of any
provision contained therein, except as specifically set forth herein.
 
SECTION 9.  Execution in Counterparts.  
 
This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute one and the same instrument.  Delivery of a signature page by
facsimile transmission shall be as effective as manual delivery thereof.
 
SECTION 10. Governing Law.  
 
This Amendment shall be governed by and construed in accordance with the laws of
the State of New York.
 
SECTION 11. Headings.  
 
Section headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective representatives thereunto duly authorized as of the date
first above written.
 

                 
CATERPILLAR INC.
               
By:
/s/ Kevin E. Colgan
       
Name:
Kevin E. Colgan
       
Title:
Treasurer
                             
CATERPILLAR FINANCIAL SERVICES CORPORATION
               
By:
/s/ David A. Kacynski
       
Name:
David A. Kacynski
       
Title:
Treasurer
                             
CATERPILLAR INTERNATIONAL FINANCE p.l.c.
               
By:
/s/ David A. Kacynski
       
Name:
David A. Kacynski
       
Title:
Director
                             
CATERPILLAR FINANCE CORPORATION
               
By:
/s/ David A. Kacynski
       
Name:
David A. Kacynski
       
Title:
Director
           

 

       
CITIBANK, N.A., as Agent
               
By:
/s/ Kevin Ege
       
Name:
Kevin Ege
       
Title:
Vice President
           




       
CITIBANK, N.A., as a Bank and as a Local Currency Bank
               
By:
/s/ Kevin Ege
       
Name:
Kevin Ege
       
Title:
Vice President
           




       
CITIBANK INTERNATIONAL plc, as Local Currency Agent
               
By:
/s/ Alasdair Watson
       
Name:
Alasdair Watson
       
Title:
Senior Specialist
                     

 

       
JPMORGAN CHASE BANK, N.A.
               
By:
/s/ Randolph Cates
       
Name:
Randolph Cates
       
Title:
Executive Director
           




       
BANK OF AMERICA, N.A.
               
By:
/s/ Jeff Armitage
       
Name:
Jeff Armitage
       
Title:
Senior Vice President
           




       
ABN AMRO Bank N.V., as a Bank and as Local Currency Bank
               
By:
/s/ Jean Tremblay
       
Name:
Jean Tremblay
       
Title:
Managing Director
                 
By:
/s/ Brendan Korb
       
Name:
Brendan Korb
       
Title:
Director
           




       
BARCLAYS BANK PLC, as a Bank and as a Local Currency Bank
               
By:
/s/ Nicholas Bell
       
Name:
Nicholas Bell
       
Title:
Director
           




       
SOCIETE GENERALE, as a Bank and as a Local Currency Bank
               
By:
/s/ Kimberly A. Metzger
       
Name:
Kimberly A. Metzger
       
Title:
Director
           




       
ROYAL BANK OF CANADA, as a Bank
               
By:
/s/ Meredith Majesty
       
Name:
Meredith Majesty
       
Title:
Authorized Signatory
           




       
ROYAL BANK OF CANADA, acting through its London Branch, as a Local Currency Bank
               
By:
/s/ Michael Atherton
       
Name:
Michael Atherton
       
Title:
Managing Director
           




       
WestLB AG, New York Branch, as a Bank and as a Local Currency Bank
               
By:
/s/ Peter Badura
       
Name:
Peter Badura
       
Title:
Managing Director
               
By:
/s/ Salvatore Battinelli
       
Name:
Salvatore Battinelli
       
Title:
Managing Director
           




       
TORONTO DOMINION (TEXAS) LLC, as a Bank
               
By:
/s/ Debbi L. Brito
       
Name:
Debbi L. Brito
       
Title:
Authorized Signatory
           

 

       
STANDARD CHARTERED BANK
               
By:
/s/ Karen Bershtein
       
Name:
Karen Bershtein
       
Title:
Associate Director
               
By:
/s/ Robert K. Reddington
       
Name:
Robert K. Reddington
       
Title:
AVP/Credit Documentation
Credit Risk Control
Standard Chartered Bank N.V.
           




       
Australia and New Zealand Banking Group Limited, as a Bank
               
By:
/s/ John W. Wade
       
Name:
John W. Wade
       
Title:
Director
           




       
THE BANK OF TOKYO-MITSUBISHI UFJ LTD., as a Bank
               
By:
/s/ Christine Howatt
       
Name:
Christine Howatt
       
Title:
Authorized Signatory
           




       
LLOYDS TSB BANK PLC, as a Bank
               
By:
/s/ Windsor R. Davies
       
Name:
Windsor R. Davies
       
Title:
Managing Director
Corporate Banking USA
D061
               
By:
/s/ Deborah Carlson
       
Name:
Deborah Carlson
       
Title:
Director
Corporate Banking USA
C103
           




       
MERRILL LYNCH BANK USA, as a Bank and as a Local Currency Bank
               
By:
/s/ Derek Befus
       
Name:
Derek Befus
       
Title:
Vice President
           




       
COMMERZBANK AG NEW YORK AND GRAND CAYMAN BRANCHES, as a Bank and as a Local
Currency Bank
               
By:
/s/ Al Morrow
       
Name:
Al Morrow
       
Title:
Assistant Vice President
               
By:
/s/ John Marlatt
       
Name:
John Marlatt
       
Title:
Senior Vice President
           




       
ING Bank N.V. Dublin Branch, as a Bank and as a Local Currency Bank
               
By:
/s/ Emma Condon
       
Name:
Emma Condon
       
Title:
Vice President
               
By:
/s/ Sean Hassett
       
Name:
Sean Hassett
       
Title:
Director
           




       
U.S. Bank National Association, as a Bank
               
By:
/s/ James N. DeVries
       
Name:
James N. DeVries
       
Title:
Senior Vice President
           




       
Mellon Bank, N.A., as a Bank
               
By:
/s/ Daniel J. Lenckos
       
Name:
Daniel J. Lenckos
       
Title:
First Vice President
           

 